Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the items on the invoices covered by the above protest were manufactured or produced in the United States by General Motors Corp., Detroit, Michigan, and Sealed Power Corp., Muskegan, Michigan, and were returned to the United *91States from abroad without haying been advanced in value or improved in condition by any process of manufacture or other means while abroad.
That no drawback of duty was claimed or collected on any of the items on their exportation from the United States.
That duty was assessed upon liquidation because of the non-compliance with certain customs regulations relating to the duty free entry of returned American articles; and that the Eegional Commissioner of Customs at New York is now satisfied as to the existence of all facts upon which entry of the merchandise under Item 800.00, TSUS, is dependent.
IT IS FUETHEE STIPULATED AND AGEEED that the instant protest is submitted on this stipulation.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protest that the merchandise covered thereby is free of duty under the provisions of item 800.00 of the Tariff Schedules of the United States is sustained.
Judgment will be entered accordingly.